Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
A review of Applicant’s arguments in the Papers filed 1/7/2021 and a review of the instant claims has convinced the examiner that the claims are allowable over the applied prior art of record.
Claims 8-9 and 19-28 are allowed.
Regarding independent claim 8 and the dependent claims, the prior art fails to teach or suggest a sheet of labels comprising:  at least one first strip of a first material having a length extending in a first direction and having a bottom surface; at least one second strip of a second material having a length extending in the first direction and having a top surface coupled with the bottom surface of the at least one first strip, the second material being stiffer than the first material; and a plurality of perforations forming a plurality of perforated lines, each perforated line of the plurality of perforated lines extending through the at least one first strip and the at least one second strip in a second direction, the second direction extending along a height of the at least one first strip and the at least one second strip generally perpendicular to the first direction.
The closest prior art of Attia (US 6,016,618) teaches a sheet, however, fails to teach a plurality of perforations forming a plurality of perforated lines, each perforated line of the plurality of perforated lines extending through the at least one first strip and the at least one second strip in a second direction, the second direction extending along a height of the at least one first strip and the at least one second strip generally perpendicular to the first direction.
The other references of record do not teach or suggest the combined limitations not taught by Attia (‘618).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385.  The examiner can normally be reached on M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/              Primary Examiner, Art Unit 1793                                                                                                                                                                                          	January 9, 2021